



Exhibit 10.3


Jazz Pharmaceuticals plc
Amended and Restated
2007 Non-Employee Directors Stock Award Plan
1.
General.

The Company, by means of the Plan, seeks to retain the services of its
Non-Employee Directors, to secure and retain the services of new Non-Employee
Directors and to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate by giving them an opportunity
to benefit from increases in value of the Ordinary Shares through the grant of
Stock Awards. The Plan is also intended to provide a source of Ordinary Shares
to be used to pay distributions under the Company’s Directors Deferred
Compensation Plan, but only to the extent such Ordinary Shares were credited
prior to August 15, 2010 to a Non-Employee Director’s stock account pursuant to
the Company’s Directors Deferred Compensation Plan.
2.
Administration.

(a)Administration by Board. The Board shall administer the Plan. The Board may
not delegate administration of the Plan.
(b)Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine from time to time (A) which of the Non-Employee Directors
eligible under the Plan shall be granted Stock Awards; (B) when and how each
Stock Award shall be granted; (C) what type or combination of types of Stock
Award shall be granted; (D) the provisions of each Stock Award granted (which
need not be identical); (E) the number of Ordinary Shares with respect to which
each Stock Award shall be granted; and (F) the Fair Market Value applicable to a
Stock Award.
(ii)To determine the provisions of each Stock Award to the extent not specified
in the Plan.
(iii)To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
(iv)To amend the Plan or a Stock Award as provided in Section 10.
(v)To terminate or suspend the Plan as provided in Section 11.
(vi)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.


1

--------------------------------------------------------------------------------





(c)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
3.Shares Subject to the Plan.
(a)Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of Ordinary Shares that may be
issued under the Plan shall not exceed two hundred thousand (200,000), plus an
automatic annual increase beginning on January 1, 2008 and ending on (and
including) January 1, 2016, in an amount equal to the sum of (i) the excess of
(A) the number of Ordinary Shares subject to Options granted during the
preceding calendar year, over (B) the number of Ordinary Shares added back to
the share reserve during the preceding calendar year pursuant to the provisions
of Section 3(b), plus (ii) for the automatic annual increases occurring on or
prior to January 1, 2010 only, the aggregate number of Ordinary Shares credited
to the Non-Employee Directors’ stock accounts pursuant to the Company’s
Directors Deferred Compensation Plan during the applicable preceding calendar
year; provided, however, that such automatic annual increase shall not exceed
two hundred thousand (200,000) Ordinary Shares. For the avoidance of doubt, no
Ordinary Shares credited to the Non-Employee Directors’ stock accounts pursuant
to the Company’s Directors Deferred Compensation Plan on or after August 15,
2010 shall act to increase the share reserve under this Section 3(a).
Notwithstanding the foregoing, the Board may act prior to the first day of any
calendar year, to provide that there shall be no increase in the share reserve
for such calendar year or that the increase in the share reserve for such
calendar year shall be a lesser number of Ordinary Shares than would otherwise
occur pursuant to the preceding sentence.
(b)Reversion of Shares to the Share Reserve. If a Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without all of the
Ordinary Shares covered by such Stock Award having been issued, the Ordinary
Shares not acquired under such Stock Award shall revert to and again become
available for issuance under the Plan. If any Ordinary Shares subject to a Stock
Award are not delivered to an Awardholder because such Ordinary Shares are
withheld for the payment of taxes, the number of Ordinary Shares that are not
delivered to the Awardholder shall remain available for issuance under the Plan.
If the exercise price of a Stock Award is satisfied by tendering Ordinary Shares
held by the Awardholder (either by actual delivery or attestation), then the
number of Ordinary Shares so tendered shall remain available for issuance under
the Plan.
(c)Payment Shares. Subject to the overall limitation in Section 3(a) on the
number of Ordinary Shares that may be issued pursuant to Stock Awards, Ordinary
Shares may be used as the form of payment for distributions under the Company’s
Directors Deferred Compensation Plan but only to the extent such Ordinary Shares
were credited prior to August 15, 2010 to a Non-Employee Director’s stock
account pursuant to the Company’s Directors Deferred Compensation Plan.
(d)Source of Shares. The shares issuable under the Plan shall be authorized but
unissued or reacquired Ordinary Shares, including Ordinary Shares repurchased by
the Company or any Affiliate on the open market or otherwise.


2

--------------------------------------------------------------------------------





4.Eligibility.
The persons eligible to receive Stock Awards are the Non-Employee Directors of
the Company.
5.Option and SAR Provisions.
Each Option or SAR shall be in such form and shall contain such terms and
conditions as required by the Plan. Each Option and SAR shall contain such
additional terms and conditions, not inconsistent with the Plan, as the Board
shall deem appropriate. Each Option and SAR shall include (through incorporation
of provisions hereof by reference in the applicable Stock Award or otherwise)
the substance of each of the following provisions:
(a)Term. No Option or SAR shall be exercisable after the expiration of ten (10)
years from the date it was granted.
(b)Exercise Price. The exercise price (or strike price) of each Option or SAR
shall be one hundred percent (100%) of the Fair Market Value of the Ordinary
Shares subject to the Option or SAR on the date the Option or SAR is granted,
provided that in all cases the exercise price (or strike price) is not less than
the nominal value of an Ordinary Share. Each SAR will be denominated in Ordinary
Share equivalents.
(c)Consideration for Options. The purchase price of Ordinary Shares acquired
pursuant to an Option may be paid, to the extent permitted by applicable law, in
any combination of the following; provided, however, that where Ordinary Shares
are issued pursuant to the exercise of an Option the nominal value of each newly
issued Ordinary Share is fully paid up: (i) cash or check, (ii) delivery to the
Company (either by actual delivery or attestation) of Ordinary Shares, or (iii)
to the extent permitted by law, pursuant to a program developed under Regulation
T as promulgated by the Federal Reserve Board that, prior to the issuance of
Ordinary Shares, results in either the receipt of cash (or check) by the Company
or the receipt of irrevocable instructions to pay the aggregate exercise price
to the Company from the sales proceeds.
(d)Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Awardholder must provide written notice of exercise to the Company in compliance
with the provisions of the Award Agreement evidencing such SAR. The appreciation
distribution payable on the exercise of a SAR will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the SAR) of a number of Ordinary Shares equal to the number of
Ordinary Share equivalents in which the Awardholder is vested under such SAR,
and with respect to which the Awardholder is exercising the SAR on such date,
over (B) the strike price that will be determined by the Board at the time of
grant of the SAR. The appreciation distribution in respect to a SAR may be paid
in Ordinary Shares, in cash, in any combination of the two or in any other form
of consideration, as determined by the Board and contained in the Award
Agreement evidencing such SAR; provided, however, that where Ordinary Shares are
issued pursuant to a SAR the nominal value of each newly issued Ordinary Share
is fully paid up.
(e)Transferability. Except as otherwise provided for in this Section 5(e), an
Option or SAR shall not be transferable except by will or by the laws of descent
and distribution and


3

--------------------------------------------------------------------------------





shall be exercisable only by the Awardholder during the life of the Awardholder.
However, an Option or SAR may be transferred for no consideration upon written
consent of the Board if (i) at the time of transfer, a Form S-8 registration
statement under the Securities Act is available for the issuance of Ordinary
Shares by the Company upon the exercise of such transferred Option or SAR, or
(ii) the transfer is to the Awardholder’s employer at the time of transfer or an
affiliate of the Awardholder’s employer at the time of transfer. Any such
transfer is subject to such limits as the Board may establish, and subject to
the transferee agreeing to remain subject to all the terms and conditions
applicable to the Option or SAR prior to such transfer. The forgoing right to
transfer the Option or SAR shall apply to the right to consent to amendments to
the Award Agreement for such Option or SAR. In addition, until the Awardholder
transfers the Option or SAR, an Awardholder may, by delivering written notice to
the Company, in a form provided by or otherwise satisfactory to the Company,
designate a third party who, in the event of the death of the Awardholder, shall
thereafter be entitled to exercise the Option or SAR.
(f)Vesting. The total number of Ordinary Shares subject to an Option or SAR may
vest and therefore become exercisable in periodic installments that may or may
not be equal. The Option or SAR may be subject to such other terms and
conditions on the time or times when it may or may not be exercised as the Board
may deem appropriate. The vesting provisions of individual Options or SARs may
vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of Ordinary Shares as to which an Option
or SAR may be exercised.
(g)Early Exercise. The Option may, but need not, include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the Ordinary Shares
subject to the Option prior to the full vesting of the Option. Any unvested
Ordinary Shares so purchased may be subject to a repurchase option in favor of
the Company or any Affiliate or to any other restriction the Board determines to
be appropriate. The Company or Affiliate will not exercise its repurchase option
until at least six (6) months (or such longer or shorter period of time required
to avoid classification of the Option as a liability for financial accounting
purposes) have elapsed following exercise of the Option unless the Board
otherwise specifically provides in the Option.
(h)Termination of Continuous Service. In the event that an Awardholder’s
Continuous Service terminates (other than upon the Awardholder’s death or
Disability or upon a Change in Control), the Awardholder may exercise his or her
Option or SAR (to the extent that the Awardholder was entitled to exercise such
Option or SAR as of the date of termination of Continuous Service), but only
within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Awardholder’s Continuous Service, or
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Awardholder does not
exercise his or her Option or SAR within the time specified herein or in the
Award Agreement (as applicable), the Option or SAR shall terminate.
(i)Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Awardholder’s Continuous Service (other than upon the
Awardholder’s death or Disability or upon a Change in Control) would be
prohibited at any time solely because the issuance of Ordinary Shares would
violate the registration requirements under the Securities


4

--------------------------------------------------------------------------------





Act, then the Option or SAR shall terminate on the earlier of (i) the expiration
of a period of three (3) months after the termination of the Awardholder’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of such registration requirements, or (ii) the expiration of the
term of the Option or SAR as set forth in the Award Agreement.
(j)Disability of Awardholder. In the event that an Awardholder’s Continuous
Service terminates as a result of the Awardholder’s Disability, the Awardholder
may exercise his or her Option or SAR (to the extent that the Awardholder was
entitled to exercise it as of the date of termination of Continuous Service),
but only within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination of Continuous Service, or (ii) the
expiration of the term of the Option or SAR as set forth in the Award Agreement.
If, after termination, the Awardholder does not exercise his or her Option or
SAR within the time specified herein or in the Award Agreement, the Option or
SAR shall terminate.
(k)Death of Awardholder. In the event that (i) an Awardholder’s Continuous
Service terminates as a result of the Awardholder’s death, or (ii) the
Awardholder dies within the three (3)-month period after the termination of the
Awardholder’s Continuous Service for a reason other than death, then the Option
or SAR may be exercised (to the extent the Awardholder was entitled to exercise
such Option or SAR as of the date of death) by the Awardholder’s estate, by a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance, or by a person designated to exercise the Option or SAR upon the
Awardholder’s death, but only within the period ending on the earlier of (i) the
date eighteen (18) months following the date of death, or (ii) the expiration of
the term of such Option or SAR as set forth in the Award Agreement. If, after
the Awardholder’s death, the Option or SAR is not exercised within the time
specified herein, the Option or SAR shall terminate.
(l)Termination Upon Change in Control. In the event that an Awardholder’s
Continuous Service terminates as of, or within twelve (12) months following a
Change in Control, the Awardholder may exercise his or her Option or SAR (to the
extent that the Awardholder was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service) within such period of time ending
on the earlier of (i) the date twelve (12) months following the effective date
of the Change in Control, or (ii) the expiration of the term of the Option or
SAR as set forth in the Award Agreement. If, after termination of Continuous
Service, the Awardholder does not exercise his or her Option or SAR within the
time specified herein or in the Award Agreement (as applicable), the Option or
SAR shall terminate.
6.Provisions of Stock Awards other than Options and SARs.
(a)Restricted Stock Awards. Each Award Agreement evidencing a Restricted Stock
Award shall be in such form and shall contain such terms and conditions as the
Board shall deem appropriate. To the extent consistent with the Company’s
Bylaws, at the Board’s election, Ordinary Shares may be (i) held in book entry
form subject to the Company’s instructions until any restrictions relating to
the Restricted Stock Award lapse; or (ii) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of such Award Agreements may change from time to time,
and the terms and conditions of separate Award Agreements need not be identical;
provided, however, that each Award Agreement for a Restricted Stock Award shall
conform to (through incorporation of the


5

--------------------------------------------------------------------------------





provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law; provided, however,
that where Ordinary Shares are issued pursuant to a Restricted Stock Award the
nominal value of each newly issued Ordinary Share is fully paid up.
(ii)Vesting. Ordinary Shares awarded under an Award Agreement for a Restricted
Stock Award may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
(iii)Termination of Continuous Service. If an Awardholder’s Continuous Service
terminates, the Company or any Affiliate may receive through a forfeiture
condition or a repurchase right any or all of the Ordinary Shares held by the
Awardholder that have not vested as of the date of termination of Continuous
Service under the terms of the Award Agreement for a Restricted Stock Award.
(iv)Transferability. Rights to acquire Ordinary Shares under the Award Agreement
for a Restricted Stock Award shall be transferable by the Awardholder only upon
such terms and conditions as are set forth in the Award Agreement for such
Restricted Stock Award, as the Board shall determine in its sole discretion, so
long as the Ordinary Shares awarded under the Award Agreement remain subject to
the terms of the Award Agreement.
(v)Dividends. An Award Agreement may provide that any dividends paid on
Restricted Stock will be subject to the same vesting and forfeiture restrictions
as apply to the Ordinary Shares subject to the Restricted Stock Award to which
they relate.
(b)Restricted Stock Unit Awards. Each Award Agreement for a Restricted Stock
Unit Award shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of such Award
Agreements may change from time to time, and the terms and conditions of
separate Award Agreements need not be identical; provided, however, that each
Award Agreement for a Restricted Stock Unit Award shall conform to (through
incorporation of the provisions hereof by reference in the Award Agreement or
otherwise) the substance of each of the following provisions:
(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid upon delivery of each
Ordinary Share subject to the Restricted Stock Unit Award. The consideration to
be paid (if any) for each Ordinary Share subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board, in its sole discretion, and permissible under applicable law;
provided, however, that where Ordinary Shares are issued pursuant to a
Restricted Stock Unit Award the nominal value of each newly issued Ordinary
Share is fully paid up.


6

--------------------------------------------------------------------------------





(ii)Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
Ordinary Shares, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the Award
Agreement for such Restricted Stock Unit Award.
(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the Ordinary Shares (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v)Dividend Equivalents. Dividend equivalents may be credited in respect of
Ordinary Shares covered by a Restricted Stock Unit Award, as determined by the
Board and contained in the Award Agreement. At the sole discretion of the Board,
such dividend equivalents may be converted into additional Ordinary Shares
covered by the Restricted Stock Unit Award in such manner as determined by the
Board. Any additional Ordinary Shares covered by the Restricted Stock Unit Award
credited by reason of such dividend equivalents will be subject to all of the
same terms and conditions of the underlying Award Agreement to which they
relate.
(vi)Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement, such portion of the Restricted Stock Unit Award that
has not vested will be forfeited upon the Awardholder’s termination of
Continuous Service.
(c)Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Ordinary Shares, including the appreciation
in value thereof (e.g., options or share rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Ordinary Shares at the time
of grant) may be granted either alone or in addition to Stock Awards provided
for under Section 5 and the preceding provisions of this Section 6. Subject to
the provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of Ordinary Shares (or the cash equivalent
thereof) to be granted pursuant to such Other Stock Awards and all other terms
and conditions of such Other Stock Awards; provided, however, that where
Ordinary Shares are issued pursuant to an Other Stock Award the nominal value of
each newly issued Ordinary Share is fully paid up.
7.Covenants of the Company
(a)Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of Ordinary Shares required to
satisfy such Stock Awards.
(b)Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be


7

--------------------------------------------------------------------------------





required to grant Stock Awards and to issue and sell Ordinary Shares upon
exercise of the Stock Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Ordinary Shares issued or issuable pursuant to any such Stock
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of Ordinary Shares under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell Ordinary Shares upon exercise of such Stock Awards unless and until such
authority is obtained. A Non-Employee Director shall not be eligible for the
grant of a Stock Award or the subsequent issuance of Ordinary Shares pursuant to
the Stock Award if such grant or issuance would be in violation of any
applicable securities law.
8.Miscellaneous.
(a)Use of Proceeds. Proceeds from the sale of Ordinary Shares pursuant to Stock
Awards shall constitute general funds of the Company.
(b)Shareholder Rights. No Awardholder shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any Ordinary Shares subject
to such Stock Award unless and until (i) such Awardholder has satisfied all
requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Ordinary Shares subject to such Stock
Award has been entered into the books and records of the Company.
(c)No Service Rights. Nothing in the Plan, any instrument executed, or Stock
Award granted pursuant thereto shall confer upon any Awardholder any right to
continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate the service of a Director
pursuant to the Bylaws of the Company or an Affiliate, and any applicable
provisions of the corporate law of the state in which the Company or the
Affiliate is incorporated, as the case may be.
(d)Investment Assurances. The Company may require an Awardholder, as a condition
of exercising or acquiring Ordinary Shares under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Awardholder’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Awardholder is acquiring the
Ordinary Shares subject to the Stock Award for the Awardholder’s own account and
not with any present intention of selling or otherwise distributing the Ordinary
Shares. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the Ordinary Shares
upon the exercise or acquisition of Ordinary Shares under the Stock Award has
been registered under a then currently effective registration statement under
the Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on share certificates issued
under the Plan as such counsel deems necessary or appropriate in order to


8

--------------------------------------------------------------------------------





comply with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Ordinary Shares.
(e)Withholding Obligations. The Awardholder may satisfy any federal, state,
local or foreign tax withholding obligation relating to the exercise or
acquisition of Ordinary Shares under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Awardholder by the Company) or by a combination of such means: (i) tendering
a cash payment; (ii) authorizing the Company to withhold Ordinary Shares from
the Ordinary Shares otherwise issuable to the Awardholder as a result of the
exercise or acquisition of Ordinary Shares under the Stock Award; provided,
however, that no Ordinary Shares are withheld with a value exceeding the minimum
amount of tax required to be withheld by law; or (iii) delivering to the Company
owned and unencumbered Ordinary Shares.
(f)Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
9.Adjustments upon Changes in Ordinary Shares; Corporate Transactions.
(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall proportionately and appropriately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), (ii)
the class(es) and maximum number of securities by which the share reserve is to
increase automatically each year pursuant to Section 3(a), and (iii) the
class(es) and number of securities and price per Ordinary Share subject to
outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.
(b)Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding Ordinary Shares not subject to a forfeiture condition or
the Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and any Ordinary Shares subject
to the Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service.
(c)Corporate Transaction.
(i)Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, stock awards to
acquire the same consideration paid to the shareholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company or any Affiliate in respect of Ordinary Shares issued pursuant to
Stock Awards may be assigned by the Company to the successor of the Company (or
the successor’s parent company, if any), in connection with such Corporate
Transaction. A


9

--------------------------------------------------------------------------------





surviving corporation or acquiring corporation may choose to assume or continue
only a portion of a Stock Award or substitute a similar stock award for only a
portion of a Stock Award.
(ii)Stock Awards Held by Active Awardholders. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Awardholders whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Active
Awardholders”), the vesting of such Stock Awards (and, if applicable, the time
at which such Stock Awards may be exercised) shall (contingent upon the
effectiveness of the Corporate Transaction) be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five (5) days prior to the effective time of the Corporate Transaction), and the
Stock Awards shall terminate if not exercised (if applicable) at or prior to the
effective time of the Corporate Transaction, and any reacquisition or repurchase
rights held by the Company or any Affiliate with respect to such Stock Awards
shall lapse (contingent upon the effectiveness of the Corporate Transaction).
(iii)Stock Awards Held by Former Awardholders. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to any other Stock Awards that have not been assumed, continued or
substituted and that are held by persons other than Active Awardholders, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Awards may be exercised) shall not be accelerated unless otherwise provided in
Section 9(d) or in a written agreement between the Company or any Affiliate and
the holder of such Stock Awards, and such Stock Awards shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company or any Affiliate with respect to such Stock Awards shall not
terminate and may continue to be exercised notwithstanding the Corporate
Transaction.
(iv)Payment for Stock Awards in Lieu of Exercise. Notwithstanding the foregoing,
in the event a Stock Award will terminate if not exercised prior to the
effective time of a Corporate Transaction, the Board may provide, in its sole
discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (i) the value of the property
the holder of the Award would have received upon the exercise of the Stock
Award, over (ii) the exercise price payable by the Awardholder in connection
with such exercise.
(d)Change in Control. In the event that an Awardholder (i) is required to resign
his or her position as a Non-Employee Director as a condition of a Change in
Control, or (ii) is removed from his or her position as a Non-Employee Director
in connection with a Change in Control, the outstanding Stock Awards held by
such Awardholder shall become fully vested and exercisable immediately prior to
the effectiveness of such resignation or removal (and contingent upon the
effectiveness of such Change in Control).


10

--------------------------------------------------------------------------------





(e)Parachute Payments.
(i)If the acceleration of the vesting and exercisability of Stock Awards
provided for in Sections 9(c) and 9(d), together with payments and other
benefits of an Awardholder, (collectively, the “Payment”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, or any
comparable successor provisions, and (ii) but for this Section 9(e) would be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (the “Excise Tax”), then such Payment shall be either (1)
provided to such Awardholder in full, or (2) provided to such Awardholder as to
such lesser extent that would result in no portion of such Payment being subject
to the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by such
Awardholder, on an after-tax basis, of the greatest amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.
(ii)Unless the Company and such Awardholder otherwise agree in writing, any
determination required under this Section 9(e) shall be made in writing in good
faith by the Accountant. If a reduction in the Payment is to be made as provided
above, reduction shall occur in the manner that results in the greatest economic
benefit for Awardholder.
(iii)For purposes of making the calculations required by this Section 9(e), the
Accountant may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority. The
Company and the Awardholder shall furnish to the Accountant such information and
documents as the Accountant may reasonably request in order to make such a
determination. The Company shall bear all costs the Accountant may reasonably
incur in connection with any calculations contemplated by this Section 9(e).
(iv)If, notwithstanding any reduction described above, the Internal Revenue
Service (the “IRS”) determines that the Awardholder is liable for the Excise Tax
as a result of the Payment, then the Awardholder shall be obligated to pay back
to the Company, within thirty (30) days after a final IRS determination or, in
the event that the Awardholder challenges the final IRS determination, a final
judicial determination, a portion of the Payment (the “Repayment Amount”). The
Repayment Amount with respect to the Payment shall be the smallest such amount,
if any, as shall be required to be paid to the Company so that the Awardholder’s
net after-tax proceeds with respect to the Payment (after taking into account
the payment of the Excise Tax and all other applicable taxes imposed on the
Payment) shall be maximized. The Repayment Amount with respect to the Payment
shall be zero if a Repayment Amount of more than zero would not result in the
Awardholder’s net after-tax proceeds with respect to the Payment being
maximized. If the Excise Tax is not eliminated pursuant to this paragraph, the
Awardholder shall pay the Excise Tax.
(v)Notwithstanding any other provision of this Section 9(e), if (i) there is a
reduction in the Payment as described above, (ii) the IRS later determines that
the Awardholder is liable for the Excise Tax, the payment of which would result
in the maximization of the Awardholder’s net after-tax proceeds of the Payment
(calculated as if the Payment had not previously been reduced), and (iii) the
Awardholder pays the Excise Tax, then the Company


11

--------------------------------------------------------------------------------





shall pay or otherwise provide to the Awardholder that portion of the Payment
that was reduced pursuant to this Section 9(e) contemporaneously or as soon as
administratively possible after the Awardholder pays the Excise Tax so that the
Awardholder’s net after-tax proceeds with respect to the Payment are maximized.
(vi)If the Awardholder either (i) brings any action to enforce rights pursuant
to this Section 9(e), or (ii) defends any legal challenge to his or her rights
under this Section 9(e), the Awardholder shall be entitled to recover attorneys’
fees and costs incurred in connection with such action, regardless of the
outcome of such action; provided, however, that if such action is commenced by
the Awardholder, the court finds that the action was brought in good faith.
10.Amendment of the Plan and Stock Awards.
(a)Amendment of Plan. Subject to the limitations, if any, of applicable law, the
Board, at any time and from time to time, may amend the Plan. However, except as
provided in Section 9(a) relating to Capitalization Adjustments, no amendment
shall be effective unless approved by the shareholders of the Company to the
extent shareholder approval is necessary to satisfy applicable law.
(b)Shareholder Approval. The Board, in its sole discretion, may submit any other
amendment to the Plan for shareholder approval.
(c)No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the affected Awardholder, and (ii) such
Awardholder consents in writing.
(d)Amendment of Stock Awards. The Board, at any time and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Awardholder, and (ii) the
Awardholder consents in writing.
11.Termination or Suspension of the Plan.
(a)Plan Term. The Board may suspend or terminate the Plan at any time. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
(b)No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Awardholder.
12.Effective Date of Plan.
The Plan became effective on May 31, 2007.


12

--------------------------------------------------------------------------------





13.Choice of Law.
The law of the state of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
14.Definitions.
As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:
(a)“Accountant” means the independent public accountants of the Company.
(b)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act and
any “holding company” or “subsidiary” of the Company as such terms are defined
in Section 8 and 7 respectively of the Companies Act. The Board shall have the
authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.
(c)“Award Agreement” means a written agreement between the Company and a
Non-Employee Director evidencing the terms and conditions of a Stock Award
grant. Each Award Agreement shall be subject to the terms and conditions of the
Plan.
(d)“Board” means the Board of Directors of the Company.
(e)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Ordinary Shares subject to the Plan or subject
to any Stock Award after the Effective Date without the receipt of consideration
by the Company through merger, consolidation, reorganization, recapitalization,
reincorporation, share dividend, dividend in property other than cash, large
nonrecurring cash dividend, share split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or any similar equity
restructuring transaction, as that term is used in Financial Accounting
Standards Board Accounting Standards Codification Topic 718 (or any successor
thereto), including, for the avoidance of doubt, capitalization of profits or
reserves, capital distribution, rights issue, the conversion of one class of
share to another or reduction of capital or otherwise. Notwithstanding the
foregoing, the conversion of any convertible securities of the Company shall not
be treated as a Capitalization Adjustment.
(f)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than thirty percent (30%) of the
combined voting power of the Company’s then outstanding securities.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
on account of the acquisition of securities of the Company directly from the
Company;
(ii)there is consummated a compromise or arrangement sanctioned by the Irish
courts under the Companies Act, a scheme, contract or offer which has become
binding on all shareholders of the Company pursuant to Section 457 of the
Companies Act or a bid pursuant to Regulation 23 or 24 of the European
Communities (Takeover Bids (Directive 2004/25/EC)) Regulations 2006 (as may be
amended, updated or replaced from time to time), an offer or reverse takeover
transaction which has been completed pursuant to the Irish Takeover Panel Act,
1997, Takeover Rules, 2013, or a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving (directly or
indirectly) the Company (each, a “Business Combination”) and (A) immediately
after the consummation of such Business Combination, the shareholders of the
Company immediately prior thereto do not Own, directly or indirectly, either
outstanding


13

--------------------------------------------------------------------------------





voting securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving Entity or ultimate parent of the
surviving Entity in such Business Combination in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination, (B) an Exchange Act
Person becomes the Owner, directly or indirectly, of securities representing
more than thirty percent (30%) of the combined voting power of the surviving
Entity or ultimate parent of the surviving Entity through the Business
Combination, or (C) at least a majority of the members of the board of directors
of the ultimate parent (or if there is no parent, the surviving Entity)
immediately following such Business Combination were not Incumbent Board Members
(as defined below) at the time the Board approved the execution of the
definitive agreement providing for such Business Combination;
(iii)the shareholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
(iv)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries to an Entity, more than fifty percent (50%) of the combined voting
power of the voting securities of which are Owned by shareholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease,
exclusive license or other disposition; or
(v)individuals who, on the date the Plan is adopted by the Board, are members of
the Board (the “Incumbent Board Members”) cease for any reason to constitute at
least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the Incumbent Board Members then
still in office, such new member shall, for purposes of the Plan, be considered
as an Incumbent Board Member, but excluding for purposes of the Plan any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of any person or Entity other than the
Board.
Notwithstanding the foregoing or any other provision of the Plan, the definition
of Change in Control (or any analogous term) in an individual written agreement
between the Company or any Affiliate and the Awardholder shall supersede the
foregoing definition with respect to Stock Awards subject to such agreement;
provided, however, that if no definition of Change in Control or any analogous
term is set forth in such an individual written agreement, the foregoing
definition shall apply.
The Board may, in its sole discretion and without an Awardholder’s consent,
amend the definition of “Change in Control” to conform to the definition of
“Change in Control” under Section 409A of the Code, and the regulations
thereunder.
(g)“Code” means the Internal Revenue Code of 1986, as amended.
(h)“Companies Act” means the Companies Act 2014 of Ireland, together with all
statutory modifications and re-enactments thereof and all statutes and statutory
instruments which are to be read as one with, or construed or read together as
one with, the aforementioned enactments and every statutory modification and
re-enactment thereof for the time being in force.
(i)“Company” means:


14

--------------------------------------------------------------------------------





(i)prior to a Change in Control, Jazz Pharmaceuticals plc; and
(ii)on or after a Change in Control, (A) Jazz Pharmaceuticals plc in the event
that the surviving Entity resulting from a Change in Control is Jazz
Pharmaceuticals plc, (B) the surviving Entity resulting from a Change in Control
in the event that such surviving Entity is not Jazz Pharmaceuticals plc, (C) any
Entity to which the assets of Jazz Pharmaceuticals plc and its Subsidiaries are
sold, leased, exclusively licensed or otherwise disposed of in the event of a
Change in Control under Section 14(f)(iv), or (D) any other successor to Jazz
Pharmaceuticals plc in the event of a Change in Control, as applicable;
provided, however, that in the event Jazz Pharmaceuticals plc completes a
reorganization that is not in connection with a Change in Control that results
in Jazz Pharmaceuticals plc no longer being the ultimate parent company and
reporting company under the Exchange Act, then “Company” means the ultimate
parent that directly or indirectly holds Jazz Pharmaceuticals plc.
(j)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the Board of
Directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
(k)“Continuous Service” means that the Awardholder’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Awardholder renders service
to the Company or an Affiliate as an Employee, Consultant or Director or a
change in the entity for which the Awardholder renders such service, provided
that there is no interruption or termination of the Awardholder’s service with
the Company or an Affiliate, shall not terminate an Awardholder’s Continuous
Service; provided, however, if the corporation for which an Awardholder is
rendering service ceases to qualify as an Affiliate, as determined by the Board
in its sole discretion, such Awardholder’s Continuous Service shall be
considered to have terminated on the date such corporation ceases to qualify as
an Affiliate. For example, a change in status from a Non-Employee Director of
the Company to a Consultant of an Affiliate or an Employee of the Company will
not constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy or in the written terms of the
Awardholder’s leave of absence.
(l)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i)a sale or other disposition of all or substantially all, as determined by the
Board in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;
(ii)a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or


15

--------------------------------------------------------------------------------





(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the Ordinary Shares outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.
For the avoidance of doubt, any one or more of the above events may be effected
pursuant to a compromise or arrangement sanctioned by the Irish courts under the
Companies Act, a scheme, contract or offer which has become binding on all
shareholders of the Company pursuant to Section 457 of the Companies Act or a
bid pursuant to Regulation 23 or 24 of the European Communities (Takeover Bids
(Directive 2004/25/EC)) Regulations 2006 (as may be amended, updated or replaced
from time to time), or an offer or reverse takeover transaction which has been
completed pursuant to the Irish Takeover Panel Act, 1997, Takeover Rules, 2013.
(m)“Director” means a member of the Board.
(n)“Disability” means, with respect to an Awardholder, the inability of such
Awardholder to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of the
Code.
(o)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, shall not
cause a Director to be considered an “Employee” for purposes of the Plan.
(p)“Entity” means a corporation, partnership, limited liability company or other
entity.
(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, or (iv) an Entity Owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their Ownership of
shares of the Company.
(s)“Fair Market Value” means, as of any date, the value of the Ordinary Shares
determined as follows:
(i)If the Ordinary Shares are listed on any established stock exchange or traded
on the Nasdaq Global Select Market or the Nasdaq Global Market, the Fair Market
Value of an Ordinary Share shall be the closing sales price for such Ordinary
Share (or the closing bid, if no sales were reported) as quoted on such exchange
(or the exchange or market with the greatest volume of trading in the Ordinary
Shares) on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.
(ii)If the Ordinary Shares are listed or traded on the Nasdaq Capital Market,
the Fair Market Value of an Ordinary Share shall be the mean between the bid and
asked prices for the Ordinary Shares on the date of determination, as reported
in The Wall Street Journal or such other source as the Board deems reliable.
Unless otherwise provided by the Board, if there is no closing sales price (or
closing bid if


16

--------------------------------------------------------------------------------





no sales were reported) for the Ordinary Shares on the date of determination,
then the Fair Market Value shall be the mean between the bid and asked prices
for the Ordinary Shares on the last preceding date for which such quotation
exists.
(iii)In the absence of such markets for the Ordinary Shares, the Fair Market
Value shall be determined by the Board in good faith and in a manner that
complies with Section 409A of the Code.
(t)“Non-Employee Director” means a Director who is not an Employee.
(u)“Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(v)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(w)“Option” means a Nonstatutory Stock Option granted pursuant to the Plan.
(x) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(y)“Ordinary Share” or “Ordinary Shares” means the ordinary shares of the
Company of nominal value US$0.0001 per share.
(z)“Other Stock Award” means an award based in whole or in part by reference to
the Ordinary Shares which is granted pursuant to the terms and conditions of
Section 6(c).
(aa)        “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(bb)        “Plan” means this Jazz Pharmaceuticals plc Amended and Restated 2007
Non-Employee Directors Stock Award Plan.
(cc)        “Restricted Stock Award” means an award of Ordinary Shares which is
granted pursuant to the terms and conditions of Section 6(a).
(dd)        “Restricted Stock Unit Award” means a right to receive Ordinary
Shares which is granted pursuant to the terms and conditions of Section 6(b).
(ee)        “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
(ff)        “Securities Act” means the Securities Act of 1933, as amended.
(gg)        “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited


17

--------------------------------------------------------------------------------





liability company or other Entity in which the Company has a direct or indirect
interest (whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).
(hh)        “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Ordinary Shares that is granted pursuant to the terms and
conditions of Section 5.
(ii)        “Stock Award” means any right to receive Ordinary Shares granted
under the Plan, including a Nonstatutory Stock Option, a Restricted Stock Award,
a Restricted Stock Unit Award, a Stock Appreciation Right or any Other Stock
Award.


Adopted by the Board of Directors of Jazz Pharmaceuticals, Inc. on May 1, 2007.


Approved by the stockholders of Jazz Pharmaceuticals, Inc. on May 9, 2007.


Amended and restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on
August 11, 2010.


Amended and restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on
October 24, 2011.


Adopted by the Board of Directors of Azur Pharma plc on December 21, 2011.


Approved by the shareholders of Azur Pharma plc on January 3, 2012.


Amended and restated by the Board of Directors of Jazz Pharmaceuticals plc on
May 5, 2016.


Approved by the shareholders of Jazz Pharmaceuticals plc on August 4, 2016.


Amended and restated by the Board of Directors of Jazz Pharmaceuticals plc on
November 3, 2016.




18